Cooley Oh. J.
Where lands which are subject to entry are thus applied for and payment therefor tendered, the Commissioner has no discretionary power to retain them from market in order to accommodate other parties. In the present case the right of Parkhurst to the certificates is clear.
Mandamus granted, but without costs; the court being satisfied the Commissioner had acted in good faith.
Christiancy and G-raves JJ. concurred.
Campbell J.
I am not prepared to decide that a party can not rest, upon the assurance of the head of a department acting in his official capacity, or that he is precluded from allowing some delay where parties in good faith have applied to purchase lands and desire to pay for them.
The experience which Ave have had of the manner in which interlopers have managed to slip in, and avail themselves of the information derived from applicants for land whom they have contrived to supplant, is not such as to commend any such rigid practice as would tend to favor speculators at the expense of honest applicants. The present case does not show any malpractice of that sort, but I feel very strongly impressed Avith the propriety of recognizing some degree of discretion in the head of the land office to prevent unnecessary hardships and surprises.